DETAILED ACTION
The last Office Action mailed 11 May 2021 is hereby vacated and replaced with this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 26 June 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because Fig. 3 includes step 103 which is inconsistent with step 104.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Specification
The abstract of the disclosure is objected to because “method and device for transmitting downlink data” is inconsistent with method steps for receiving downlink data. It is recommended to replace with “method and device for receiving downlink data”.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1-5 and 10-14 are objected to because of the following informalities:
Claims 1 and 10 recite the limitation “for transmitting downlink data” in lines 1 and 1 respectively. For consistency and clarification with a method including steps for receiving downlink data 
Claims 1 and 10 recite the limitation “downlink data” in lines 3 and 5 respectively. For consistency and clarification with “downlink data” in lines 1 and 1 of claims 1 and 10 respectively, it is recommended to change “downlink data” in lines 3 and 5 respectively, to “the downlink data”.
Claims 2-5 and 11-14 are also objected for the same reason as set forth above in claims 1 and 10 respectively.
Claims 2 and 11 recite the limitation “a target signaling” in lines 6 and 5 respectively. For consistency and clarification with “a target signaling” in lines 5 and 7 of claims 1 and 10 respectively, it is recommended to change “a target signaling” in lines 6 and 5 respectively, to “the target signaling”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 15 recite the limitation “receiv[ing] a target signaling for indicating whether the terminal successfully receives a detection result of the downlink data sent by the terminal” in lines 4-5 
Claims 7-9 and 16-18 are also rejected since they are dependent upon rejected claims 6 and 15 respectively, as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang WO 2018/018478 A1 in view of 3GPP R2-168551 “Downlink data transmission in RRC_INACTIVE” (hereinafter referred to as “3GPP”).
NOTE: Tang US 2019/0190659 A1 (hereinafter referred to as “Tang”) will be used as a translation for reference purposes.
As to claim 1, Tang teaches a method for transmitting downlink data, wherein the method is applied in a terminal (¶¶92 and 96; figures 2-3: method performed by terminal), and comprises:
when the terminal receives downlink data sent by a base station, detecting whether the downlink data is successfully received, and obtaining a detection result (¶¶94-95; figures 2-3: when terminal receives downlink data transmitted by base station, terminal determines whether there is an unsuccessfully received data packet obtaining result that there is an unsuccessfully received data packet);
generating a target signaling for indicating the detection result (¶95; figures 2-3: terminal generates first feedback information including only NACK information); and
sending the target signaling to the base station, so that the base station resends the downlink data to the terminal when determining that the terminal does not successfully receive the downlink data in accordance with the target signaling (¶¶95 and 97-98; figure 3: terminal transmits first feedback information to the base station so that the base station can determine the unsuccessfully received data packet according to the NACK and retransmit the unsuccessfully received data packet to the terminal).
Although Tang teaches “A method…when the terminal receives…in accordance with the target signaling,” Tang does not explicitly disclose “is in a target state”.
However, 3GPP teaches when the terminal is in a target state and receives downlink data sent by a base station (§2.1: terminal is in RRC_INACTIVE state and receives downlink data transmission).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Tang by including “is in a target state” as taught by 3GPP because it provides Tang’s method with the enhanced capability of the terminal receiving direct downlink data transmission without entering to full connected state (3GPP, §2.1).
As to claim 2, Tang in view of 3GPP teaches the method in accordance with claim 1. Tang further teaches wherein the generating the target signaling for indicating the detection result comprises:

generating a target signaling including at least one signal value in the target group signal value (¶¶102 and 106; figures 3-4: generate 10 bit NACK frame including the 7 bits indicating the NACK result for the frame(s)).
3GPP further teaches obtaining a terminal identifier of the terminal (§2.2: obtain ID uniquely identifying the UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Tang in view of 3GPP by including “obtaining a terminal identifier of the terminal” as further taught by 3GPP for the same rationale as set forth in claim 1 (3GPP, §2.1).
As to claim 3, Tang in view of 3GPP teaches the method in accordance with claim 1. Tang further teaches wherein the sending the target signaling to the base station comprises:
sending the target signaling to the base station by using a preset resource (¶103: UE sends feedback to BS using uplink transmission resource on the given position);
wherein the preset resource comprises at least one of a preset time domain resource, a preset frequency domain resource, and a preset space resource (¶103: the BS configured for the UE the uplink transmission resource on a given time-frequency resource position).
As to claim 4, Tang in view of 3GPP teaches the method in accordance with claim 1. Tang further teaches wherein after obtaining the detection result, the method further comprises:
when the detection result indicates that the downlink data is successfully received, performing the step of generating the target signaling for indicating the detection result (¶103-104: when UE 
As to claim 5, Tang in view of 3GPP teaches the method in accordance with claim 1.
3GPP further teaches wherein in the target state, the terminal does not perform a radio resource control connection with the base station, and the terminal is allowed to receive the downlink data on condition that no state switching is performed by the terminal (§§2.1-2.2: when UE is in RRC_INACTIVE state, UE receives direct downlink data transmission without entering to full connected state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Tang in view of 3GPP by including “wherein in the target state…by the terminal” as further taught by 3GPP for the same rationale as set forth in claim 1 (3GPP, §2.1).
As to claim 6, Tang teaches a method for confirming data transmission, wherein the method is applied to a base station (¶¶92 and 96; figures 2-3: method performed by base station), and comprises:
sending downlink data to a terminal (¶94; figures 2-3: BS sends downlink data to terminal);
receiving a target signaling for indicating whether the terminal successfully receives a detection result of the downlink data sent by the terminal (¶¶95 and 97; figure 3: terminal transmits first feedback information to the base station so that the base station can determine the unsuccessfully received data packet according to the NACK); and
when determining that the terminal does not successfully receive the downlink data based on the target signaling, resending the downlink data to the terminal (¶¶97-98; figures 3: base station can determine the unsuccessfully received data packet according to the NACK and retransmit the unsuccessfully received data packet to the terminal).

However, 3GPP teaches sending downlink data to a terminal in a target state (§2.1: terminal is in RRC_INACTIVE state and receives downlink data transmission from BS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Tang by including “in a target state” as taught by 3GPP because it provides Tang’s method with the enhanced capability of the terminal receiving direct downlink data transmission without entering to full connected state (3GPP, §2.1).
As to claim 8, Tang in view of 3GPP teaches the method in accordance with claim 6.
3GPP further teaches wherein in the target state, the terminal does not perform a radio resource control connection with the base station, and the terminal is allowed to receive the downlink data on condition that no state switching is performed by the terminal (§§2.1-2.2: when UE is in RRC_INACTIVE state, UE receives direct downlink data transmission without entering to full connected state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Tang in view of 3GPP by including “wherein in the target state…by the terminal” as further taught by 3GPP for the same rationale as set forth in claim 6 (3GPP, §2.1).
As to claim 10, claim 10 is rejected the same way as claim 1.
As to claim 11, claim 11 is rejected the same way as claim 2.
As to claim 12, claim 12 is rejected the same way as claim 3.
As to claim 13, claim 13 is rejected the same way as claim 4.
As to claim 14, claim 14 is rejected the same way as claim 5.
As to claim 15, claim 15 is rejected the same way as claim 6.
As to claim 17, claim 17 is rejected the same way as claim 8.

Claims 7, 9, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of 3GPP as applied to claims 6 and 15 above, and further in view of Sakurai et al. US 2016/0278066 A1 (hereinafter referred to as “Sakurai”).
As to claim 7, Tang in view of 3GPP teaches the method in accordance with claim 6.
Although Tang in view of 3GPP teaches “The method in accordance with claim 6,” Tang in view of 3GPP does not explicitly disclose “wherein after sending…to the terminal”.
However, Sakurai teaches wherein after sending the downlink data to the terminal in the target state (¶24; figure 2: after transmission node sends data frame to reception node), the method further comprises:
detecting whether the target signaling for indicating the detection result of whether the terminal successfully receives the downlink data sent by the terminal is received within a preset time period (¶¶24-25; figure 2: transmission node detects whether ACK is received from reception node during ACK reception waiting timer);
when determining that the target signaling is not received within the preset time period, determining that the terminal does not successfully receive the downlink data (¶¶24-25; figure 2: when transmission node determines that ACK has not been received from reception node by the time ACK reception timer expires, transmission node determines that reception node has not received the downlink data); and
resending the downlink data to the terminal (¶25; figure 2: transmission node retransmits the data frame to the reception node).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Tang in view of 3GPP by including 
As to claim 9, Tang in view of 3GPP, and further in view of Sakurai teaches the method in accordance with claim 7.
3GPP further teaches wherein in the target state, the terminal does not perform a radio resource control connection with the base station, and the terminal is allowed to receive the downlink data on condition that no state switching is performed by the terminal (§§2.1-2.2: when UE is in RRC_INACTIVE state, UE receives direct downlink data transmission without entering to full connected state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Tang in view of 3GPP, and further in view of Sakurai by including “wherein in the target state…by the terminal” as further taught by 3GPP for the same rationale as set forth in claim 6 (3GPP, §2.1).
As to claim 16, claim 16 is rejected the same way as claim 7.
As to claim 18, claim 18 is rejected the same way as claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Da Silva et al., “A novel state mode for 5G Radio Access Networks”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469